Case 8:21-mj-01631-TGW Document 7 Filed 06/30/21 Page 1 of 2 PagelD 63

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
CLERK'S MINUTES

CASE No. 8:21-mj-1631-TGW DATE: JUNE 30, 2021

HONORABLE THOMAS G. WILSON

UNITED STATES OF AMERICA AUSA PATRICK SCRUGGS
~V-

OLIVIA MICHELE POLLOCK AFPD PERCY KING
INTERPRETER: N/A TIME: 2:54-3:22 (28 min)
DEPUTY CLERK: DAWN SAUCIER COURTROOM 12A

COURT REPORTER: N/A _TAPE: DIGITAL

PROCEEDING: RULE 5/32.1 INITIAL APPEARANCE

 

 

 

 

 

 

 

 

 

x Defendant advised of charges in Complaint from the District of
Columbia (Case No. 1:21-mj-499)

x Arrest Date: 6/30/2021

x Court advises defendant of Rule 5 and Rule 20 rights and charges

x Court advises government of Due Process obligations under Brady v.
Maryland

x Identity hearing and preliminary hearing waived

Xx Financial affidavit submitted. AFPD appointed for today’s hearing.

x Bond/Detention: rs

 

Government: Agrees to conditions of release; $50,000 signature
bond; surrender passport and firearms; electronic monitoring;
travel restricted to MDFL and District of Columbia.

Defendant: No objection to conditions requested by government.

Court: Defendant to be released on $50,000 signature bond;
standard conditions of release. Special conditions: Travel
restricted to MDFL and District of Columbia unless authorized
in advance by District of Columbia; no change of address without
written notice to Clerk of Court in District of Columbia; report
to Pretrial Services in MDFL by telephone by 4 p.m. every
Case 8:21-mj-01631-TGW Document 7 Filed 06/30/21 Page 2 of 2 PagelD 64

Wednesday; surrender passport to Pretrial Services by 4 pm on
July 1, 2021; no firearms; electronic monitoring; provide DNA
specimen on request of law enforcement. Defendant warned of
consequences of any violation of conditions of release.

x Defendant remanded to custody of U.S. Marshal pending completion

of bond paperwork.
